Case: 19-30720      Document: 00515436239         Page: 1    Date Filed: 06/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30720                             June 1, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YANCY TODD SONNIER, also known as Yancy Sonnier,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:18-CR-160-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Yancy Todd Sonnier pleaded guilty to one count of possession with intent
to distribute methamphetamine and one count of being a felon in possession of
a firearm. He now challenges the calculation of his advisory guidelines range,
contending that the district erred in adding two criminal history points
pursuant to U.S.S.G. § 4A1.1(d) based on its determination that he committed
relevant conduct while under a state parole sentence. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30720     Document: 00515436239     Page: 2   Date Filed: 06/01/2020


                                  No. 19-30720

      In light of the unrebutted facts in the presentence report, Sonnier fails
to demonstrate that the district court clearly or obviously erred in determining
that his conduct on March 13, 2017 was relevant conduct with respect to his
offense of conviction or that he was subject to a sentence of parole at that time.
See United States v. Barfield, 941 F.3d 757, 761-63 (5th Cir. 2019), cert. denied,
140 S. Ct. 1282 (2020). We are not persuaded that United States v. Rhine,
583 F.3d 878 (5th Cir. 2009), and United States v. Wall, 180 F.3d 641, 644 (5th
Cir. 1999), compel a different conclusion. Accordingly, the district court did
not err in applying § 4A1.1(d). See § 4A1.1, comment. (n.4).
      AFFIRMED.




                                        2